401 F.2d 775
UNITED STATES of America, Appellee,v.Marx Roscoe JACKSON, Appellant.
No. 12637.
United States Court of Appeals Fourth Circuit.
Argued October 28, 1968.
Decided October 30, 1968.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria; Oren R. Lewis, Judge.
Thomas O. Lawson, Fairfax, Va. (Court-appointed counsel) [Kelly, Louk, Farley, Lawson & Chess, Fairfax, Va., on brief], for appellant.
John D. Schmidtlein, Asst. U. S. Atty. (C. V. Spratley, Jr., U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, SOBELOFF, Circuit Judge, and McMILLAN, District Judge.
PER CURIAM:


1
Marx Roscoe Jackson appeals from a conviction of bank robbery in violation of 18 U.S.C. § 2113(a) and (d). We have considered the arguments made in the briefs and orally, and find nothing meriting reversal. The conviction is therefore


2
Affirmed.